Citation Nr: 0947552	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  07-05 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for lumbar disc disease 
(back disorder).

2.  Entitlement to service connection for a benign lytic 
lesion of the left knee (left knee disorder).

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD) and anxiety.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to April 
1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2005 by the 
Department of Veteran Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).

The Veteran originally filed separate service connection 
claims for an anxiety disorder and PTSD; however, the Board 
finds that these separate claims should be recharacterized as 
a single service connection claim for an acquired psychiatric 
disorder, to include PTSD and anxiety.  See Clemons v. 
Shinseki, 23 Vet. App. 1, 4-5 (2009) (a claimant without 
medical expertise cannot be expected to precisely delineate 
the diagnosis of his mental illness; he filed a claim for the 
affliction his mental condition, whatever it is, causes him).

A now final June 1996 rating action denied the Veteran's 
claim for service connection for a nervous condition, and the 
August 2005 rating decision on appeal declined to reopen 
Veteran's service connection claim for a nervous condition 
(also diagnosed as an anxiety disorder), citing the lack of 
new and material evidence.  However, in light of the holding 
in Clemons and the evidence of record demonstrating a new 
diagnosis (PTSD), which has overlapping symptomatology with 
the diagnosis that was the subject of the previously-denied 
claim (anxiety disorder), the Board finds that the new and 
material requirements of 38 C.F.R. § 3.156(a) (2009) are not 
applicable in the present matter.  See Boggs v. Peake, 520 
F.3d 1330, 1336 (Fed. Cir. 2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is currently seeking service connection for back, 
right knee, and left knee disorders.  As stated in a December 
2005 correspondence, upon being subjected to harsh physical 
training conditions in April 1970, at the Reserve Training 
Center (RTC)/Naval Training Center in Orlando, Florida, the 
Veteran maintains that his back and bilateral knee pain 
began, and continued after his separation.  Although the 
Veteran's service treatment records do not reference any 
treatment, or complaints, related to the Veteran's back or 
knees, his multiple sworn statements are sufficient to 
establish (i) an in-service occurrence and (ii) symptoms in-
and-after military service.  See Savage v. Gober, 10 Vet. 
App. 488, 496-97 (1997).  Further, the competent medical 
evidence of record confirms the Veteran's current diagnosis 
with back, left knee, and right knee disorders.  As such, the 
Veteran must be afforded a VA examination to determine if his 
back, left knee and right knee disorders are related to 
service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(recognizing that 38 C.F.R. § 3.159(c)(4) presents a low 
threshold for the requirement that evidence indicates that 
the claimed disability may be associated with in-service 
injuries for the purposes of a VA examination).

Additionally, the Veteran contends that his currently 
diagnosed psychiatric disorder(s) was incurred in his 
military service.  In various communications, the Veteran 
indicates he was personally assaulted by his company 
commander in April 1970, while stationed at the Reserve 
Training Center (RTC)/Navy Training Center in Orlando, 
Florida.  Specifically, the Veteran recounts his company 
commander harassing and threatening him with physical harm.  
Additionally, the Veteran describes this same individual 
assaulting fellow service members and forcing them to engage 
in a variety of degrading activities.  An April 2005 VA 
psychiatric treatment note reflects an evaluation for PTSD, 
while numerous other VA psychiatric treatment records 
diagnose the Veteran with an anxiety disorder, not otherwise 
specified.  Accordingly, the Veteran should be provided a VA 
examination to determine if any currently diagnosed acquired 
psychiatric disorder is related to military service or any 
incident therein.  McLendon supra.

A July 2000 VA clinical treatment record indicates the 
Veteran was treated by a private physician to manage his 
pain.  However, it does not appear that sufficient efforts 
have been made to attempt to obtain these records, which 
might assist the Veteran in substantiating his claims.  
Essentially, VA is on notice that relevant records may exist, 
which may assist the Veteran substantiate his claims, and 
must make the necessary efforts to seek to obtain these 
records.  38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran, 
to determine if he received treatment for 
his back, right knee, left knee, and/or 
any acquired psychiatric disorders.  If 
the Veteran has received treatment related 
to any of these respective disorders at a 
private facility then the AMC/RO should 
obtain the proper releases and make an 
effort to obtain these records from the 
appropriate private medical facilities.  

In the event, the Veteran indicates he has 
received treatment from, and/or was 
hospitalized at, a VA facility in 
connection with his back, right knee, left 
knee, and/or acquired psychiatric 
disorders, to include PTSD and anxiety, 
the AMC/RO should request all VA treatment 
and hospitalization records related to 
these treatments.  Efforts to obtain 
records from a Federal department or 
agency should end only if VA concludes 
that the records sought do not exist, that 
further efforts to obtain those records 
would be futile, or where the Federal 
department or agency advises VA that the 
requested records do not exist or the 
custodian does not have them.  Any 
negative response should be in writing, 
and associated with the claims folder.  

2.  After undertaking the aforementioned 
development, the Veteran should be 
afforded VA examinations related to his 
service connection claims for back, right 
knee and left knee disorders.  The claims 
folder should be made available and 
reviewed by the examiners.  The examiners 
should record the full history of the 
respective disorder, including the 
Veteran's own account of the etiology of 
his disability, and specifically comment 
as to the likelihood that any currently 
diagnosed back, right knee and/or a left 
knee disorders are related to service or 
any incident therein.  

The examiner should accept, as competent 
and credible, the Veteran's account of in-
service pain and physical stress when 
rendering the requested opinion.  

The examiners must acknowledge and discuss 
the September 2003 general VA examination, 
which provided one account of the 
Veteran's claimed back disorder and 
diagnosed a current back disorder.  All 
findings and conclusions should be set 
forth in a legible report, and supported 
by clear medical logic and reasoning.  

3.  After undertaking the abovementioned 
development, related to obtaining any 
psychological treatment records that may 
exist, schedule the Veteran for a VA 
examination to determine the current nature 
and etiology of any acquired psychiatric 
disorder, to include PTSD and anxiety.  The 
claims folder should be reviewed by the 
examiner and that review should be 
indicated in the examination report.  The 
examiner should specifically attempt to 
reconcile the opinion with all other 
clinical evidence of record, including 
service treatment, service personnel, and 
post-service medical records (reflecting 
various complaints and clinical findings of 
multiple psychiatric illnesses).  The VA 
examiner's opinion should specifically 
address the following: 

a)  Diagnose any current acquired 
psychiatric disorder.

b)  Provide a full multi-axial 
diagnosis and specifically state 
whether or not each criterion for a 
diagnosis of PTSD is met pursuant to 
the Diagnostic and Statistic Manual of 
Mental Disorders, Fourth Edition (DSM- 
IV).

c)  If a diagnosis of PTSD is 
warranted, specify if the Veteran's 
claimed in-service personal assault 
stressors are the basis for this 
diagnosis.

d)  Discuss whether any current 
acquired psychiatric disorder other 
than PTSD is at least as likely as 
not related to the Veteran's period 
of service.

All findings and conclusions should be set 
forth in a legible report, and supported 
by clear medical logic and reasoning.  

4.  Then the AMC/RO should readjudicate 
the appeal.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


